Order entered May 17, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00410-CV

                            IN THE INTEREST OF Y.D., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 14-01249

                                             ORDER
       In an order dated May 4, 2016, we ordered Ms. Sumler, Official Court Reporter of the

305th Judicial District Court, to file, within ten days, either the reporter’s record or written

verification that appellant has not requested the record. Rather than file the reporter’s record as

ordered in this parental termination case, Ms. Sumler filed, on May 13, 2016, a motion

requesting a ten-day extension of time to file the reporter’s record.

       We again remind the trial court and Ms. Sumler that, because this is a parental

termination case, it is the responsibility of the Court Reporter to prepare, verify, and timely file

the reporter’s record and that the trial court must direct Ms. Sumler to immediately commence

the preparation of the reporter’s record. The trial court must arrange a substitute reporter if

necessary. TEX. R. APP. P. 28.4(b)(1).

       We GRANT Ms. Sumler’s motion and extend the time to file the reporter’s record to

MAY 23, 2016. In doing so, however, we EXPRESSLY CAUTION Ms. Sumler that failure to
comply with this order may result in an order that she not sit as a court reporter until she

complies.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Cheryl

Lee Shannon, Presiding Judge of the 305th Judicial District Court, Ms. Sumler, and all parties.

                                                    /s/     DAVID EVANS
                                                            JUSTICE